Citation Nr: 1020043	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-37 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity as secondary to 
service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1968 to 
March 1970, and periods of unverified service till July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in April 2010.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The Veteran has peripheral neuropathy of the left upper 
extremity that is as likely as not secondary to his diabetes 
mellitus.

2.  The Veteran has peripheral neuropathy of the right upper 
extremity that is as likely as not secondary to his diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran has peripheral neuropathy of the left upper extremity 
that is proximately due to or the result of his service-
connected diabetes mellitus.  38 U.S.C.A. § 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2009).

2.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran has peripheral neuropathy of the right upper 
extremity that is proximately due to or the result of his 
service-connected diabetes mellitus.  38 U.S.C.A. § 1110, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, the Board is granting in full the 
benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

II.  Merits of the Claims

The Veteran contends that he has peripheral neuropathy of the 
bilateral upper extremities as secondary to his service-
connected diabetes mellitus.  The Board notes that he has 
been granted service connection for peripheral neuropathy of 
the bilateral lower extremities as secondary to his service-
connected diabetes mellitus.

Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

As for the Veteran's contention that the claimed disabilities 
are secondary to service-connected diabetes mellitus, any 
disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  

Here, based on a review of the evidence, the Board finds that 
the Veteran's peripheral neuropathy of the bilateral upper 
extremities is proximately due to or the result of his 
service-connected diabetes mellitus.  

At a VA examination in October 2007, the Veteran was not 
diagnosed with diabetic peripheral neuropathy of bilateral 
hands, although he reported occasional numbness in his hands 
since about 2005.  A March 2008 letter from S.B., M.D. notes 
that the Veteran began to feel peripheral neuropathy symptoms 
around 2006 that affected his hands to the wrists.  Dr. S.B. 
opined that the Veteran's peripheral neuropathy was 
consistent with the neuropathy typical of diabetes mellitus 
and was related to his current diagnosis of diabetes.  A 
second VA examination in August 2009, which included 
electromyography (EMG) and nerve conduction studies, did not 
show a diagnosis of peripheral neuropathy in the bilateral 
upper extremities.  However, a March 2010 letter from Dr. 
S.B. shows that the Veteran complained of peripheral 
neuropathy.  He had dysethesia and parathesias in a stocking-
glove distribution up to his wrists.  He was unable to finely 
manipulate, firmly and accurately grasp, and was unable to 
hold objects for an extended period of time without dropping 
them.  The Veteran testified at his hearing about numbness 
and loss of strength in his hands. 

Here, although the two VA examinations failed to show 
peripheral neuropathy of the bilateral upper extremities, two 
letters from Dr. S.B. indicate that the Veteran does have 
peripheral neuropathy of his bilateral upper extremities.  
The Veteran's testimony at his hearing was consistent with 
his reported symptoms at the October 2007 VA examination, and 
the symptoms reported by Dr. S.B.  The Veteran is competent 
to testify regarding experiencing numbness and a loss of 
strength in his hands.  Competent testimony is limited to 
that which the witness has actually observed, and is within 
the realm of his personal knowledge; such knowledge comes to 
a witness through use of his senses, that which is heard, 
felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 
465 (1994).  

Given that the medical evidence is of relatively equal 
evidentiary weight, the Board concludes that the evidence 
regarding whether the Veteran has peripheral neuropathy of 
the bilateral upper extremities is in relative equipoise, and 
affording the Veteran the benefit-of-the-doubt, the Board 
finds that the Veteran does have peripheral neuropathy of the 
bilateral upper extremities.  Under the benefit-of-the-doubt 
standard, when a veteran seeks benefits and the evidence is 
in relative equipoise regarding any issue material to the 
determination of a matter, the law dictates that the doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The 
Board has considered the doctrine of reasonable doubt, and 
finds that the record provides at least an approximate 
balance of negative and positive evidence on the medical 
question of the whether the Veteran has peripheral neuropathy 
of the bilateral upper extremities.   

With regards to whether the Veteran's peripheral neuropathy 
of the bilateral upper extremities is secondary to his 
service-connected diabetes mellitus, the only medical opinion 
of record, that of Dr. S.B., shows that the Veteran's 
peripheral neuropathy of the bilateral upper extremities is 
related to his service-connected diabetes mellitus.  Dr. S.B. 
provided a thorough rationale for his opinion.  There are no 
medical opinions to the contrary.  Moreover, the Board also 
finds it persuasive that the service connection has been 
granted for peripheral neuropathy of the bilateral lower 
extremities as secondary to service-connected diabetes 
mellitus.  

In light of Dr. S.B.'s diagnosis of peripheral neuropathy of 
the bilateral upper extremities, a positive nexus between his 
disabilities and his service-connected diabetes mellitus, and 
according the Veteran the benefit-of-the-doubt, the Board 
finds that service connection for peripheral neuropathy of 
the bilateral upper extremities is warranted.  Therefore, on 
the basis of the above analysis, the Board finds it is at 
least as likely as not that the Veteran has peripheral 
neuropathy of the left and right upper extremities that is 
secondary to his service-connected diabetes mellitus and 
therefore, is attributable to his active military service.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 49.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity as secondary to service-connected 
diabetes mellitus is granted.

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity as secondary to service-
connected diabetes mellitus is granted.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


